EXHIBIT 99.1 CONTACT:Thor Erickson – Investor Relations +1 (678) 260-3110 Fred Roselli – Media Relations +1 (678) 260-3421 Lauren Sayeski – European Media Relations +44 (0) 7 COCA-COLA ENTERPRISES, INC. REPORTS THIRD-QUARTER 2012 RESULTS · Third-quarter diluted earnings per share totaled 89 cents on a reported basis and 71 cents on a comparable basis. · Net sales were $2.1 billion, down 3½ percent on a reported basis, up 4½ percent on a currency neutral basis, and up 2½ percent on a currency neutral basis excluding the impact of the French excise tax increase. · Operating income was $306 million on a reported and comparable basis; comparable operating income was down 8½ percent and down 1 percent on a comparable and currency neutral basis. · CCE now expects to complete the current share repurchase program by the end of 2012. · CCE now expects full-year 2012 comparable diluted earnings per share in a range of $2.20 to $2.24, including a negative currency impact of approximately 8 percent at recent rates. · CCE announces a Business Transformation Program with anticipated non-recurring restructuring charges of approximately $200 million by the end of 2014. ATLANTA, October 25, 2012 – Coca-Cola Enterprises, Inc. (NYSE/Euronext Paris: CCE)today reported third-quarter 2012 diluted earnings per share of 89 cents on a reported basis and 71 cents on a comparable basis. Reported and comparable operating income for the quarter totaled $306 million. Operating income declined 1 percent on a comparable and currency neutral basis versus third-quarter 2011 results. Currency translation negatively affected third-quarter 2012 comparable earnings per diluted share by 6 cents, or 8½ percent. Pages 12 through 16 of this release detail items affecting comparability. Net sales in the third quarter totaled $2.1 billion, a decline of 3½ percent from the same quarter a year ago on a reported basis, up 4½ percent on a currency neutral basis, and up 2½ percent on a currency neutral basis excluding the impact of the French excise tax increase. “We continue to manage each element of our business, including our operating plans, operating costs, and our balance sheet, to drive growth even as we face the challenges of ongoing macroeconomic weakness,” said John F. Brock, chairman and chief executive officer. “Going forward, dynamic and persistent marketplace challenges will demand even greater efficiency, flexibility, and effectiveness,” Mr. Brock said. “We are committed to taking the steps necessary, such as our Business Transformation Program, to continue to serve customers and consumers at the highest levels, grow our business, and create long-term shareowner value.” Operating Review CCE achieved third-quarter volume growth of ½ percent. This reflects improved weather trends in August and September, offset by the impact of the French excise tax increase and ongoing challenging macroeconomic conditions. A key factor in these results was a low single-digit decline in sparkling beverages, including declines in regular Coca-Cola, partially offset by double-digit growth in Coca-Cola Zero, a modest increase in sparkling flavored beverages, and double-digit growth in energy drinks. In addition, we achieved solid growth in still beverages, including Capri Sun juice drinks, tea, and Schweppes Abbey Well and Chaudfontaine waters. Reformulated Nestea increased more than 30 percent. On a territory basis, total volume in Great Britain grew ½ percent, while volume in continental Europe (including Norway and Sweden) was essentially flat. In the third quarter, net pricing per case grew 4½ percent and cost of sales per case grew 5½ percent, both including the impact of the French excise tax increase. Excluding the impact of the French excise tax increase, net pricing per case increased 2½ percent, and cost of sales per case increased 2 percent. Operating expenses increased 4 percent driven by timing and planned marketplace initiatives, including the 2012 London Olympic Games. These figures are comparable and currency neutral. “Despite difficult operating conditions, we believe the third quarter was an important success as CCE employees responded in an exceptional way to the significant opportunities and demands of the 2012 London Olympic and Paralympic Games,” said Hubert Patricot, executive vice president and president, European Group. “We will build on the long-term benefits of our involvement with the Games while working diligently to enhance efficiency and maximize effectiveness in ways that sustain customer service and drive value for customers, consumers, and our shareowners.” Share Repurchase During the third quarter, CCE repurchased $225 million of its shares, bringing the total year to date repurchases to $600 million under a $1 billion share repurchase program that was announced in September 2011 and began in January 2012. This program allows for total repurchases of $1 billion, and as previously disclosed, is capped at a cumulative total of 65 million shares, including the prior repurchase program completed in 2011. As of the end of the third quarter, CCE has repurchased just over 59 million shares and now expects to repurchase the remaining shares planned under the 65 million share cap by the end of 2012.CCE is also reviewing options for future share repurchase plans and will provide an update later this year.Share repurchase plans may be adjusted depending on economic, operating, or other factors, including acquisition opportunities. Full-Year 2012 Outlook For 2012, CCE now expects comparable earnings per diluted share in a range of $2.20 to $2.24, including the negative impact of currency translation.Based on recent rates, currency translation would decrease comparable full-year earnings per diluted share approximately 8 percent relative to prior year. Both net sales and operating income for 2012 are now expected to grow in a low to mid-single-digit range. This revision is primarily driven by customer and marketplace conditions in France due in part to the French excise tax increase, an increased competitive landscape in Great Britain, and the impact of ongoing challenging macroeconomic conditions. Our outlook for earnings per diluted share, net sales, and operating income includes the impact of the French excise tax increase and is comparable.Net sales and operating income guidance is also currency neutral. Based on recent currency rates, the company continues to expect 2012 free cash flow in a range of $475 million to $500 million, with capital expenditures in a range of $375 million to $400 million.Weighted average cost of debt is expected to be approximately 3 percent and the effective tax rate for 2012 is expected to be in a range of 26 percent to 28 percent. Business Transformation Program CCE has announced a program to support new operating business initiatives that will improve our platform for long-term, sustainable growth as we manage through continued marketplace challenges. This program, which is subject to consultations with workers’ councils, includes initiatives to restructure portions of our finance back-office functions and new initiatives to restructure portions of our go-to-market model. Subject to the consultations with workers’ councils, we anticipate this program to be completed by the end of 2014 and to include non-recurring restructuring charges of approximately $200 million. This program is designed to increase the effectiveness of our sales teams, improve operational efficiency, generate approximately $100 million in ongoing benefits by 2015, allow us to continue to invest in our business, and improve our platform for long-term, sustainable growth. Conference Call CCE will host a conference call with investors and analysts today at 10 a.m. ET.The call can be accessed through our website at www.cokecce.com. Coca-Cola Enterprises, Inc. is the leading Western European marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment and one of the world’s largest independent Coca-Cola bottlers.CCE is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, the Netherlands, Norway, and Sweden.For more information about our company, please visit our website atwww.cokecce.com. # # # Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission(“SEC”), including our Form 10-K for the year ended December 31, 2011, and other SEC filings. COCA-COLA ENTERPRISES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited; In Millions, Except Per Share Data) Third Quarter Net Sales $ $ Cost of Sales Gross Profit Selling, Delivery, and Administrative Expenses Operating Income Interest Expense 23 23 Other Nonoperating Income (Expense) 1 (1 ) Income Before Income Taxes Income Tax Expense 21 22 Net Income $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Declared Per Share $ $ Basic Weighted Average Shares Outstanding Diluted Weighted Average Shares Outstanding COCA-COLA ENTERPRISES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited; In Millions, Except Per Share Data) First Nine Months Net Sales $ $ Cost of Sales Gross Profit Selling, Delivery, and Administrative Expenses Operating Income Interest Expense 69 62 Other Nonoperating Income (Expense) 4 (4 ) Income Before Income Taxes Income Tax Expense Net Income $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Declared Per Share $ $ Basic Weighted Average Shares Outstanding Diluted Weighted Average Shares Outstanding COCA-COLA ENTERPRISES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited; In Millions) Third Quarter Net Income $ $ Components of Other Comprehensive Income (Loss): Currency Translations ) Net Investment Hedges, Net of Tax ) 20 Cash Flow Hedges, Net of Tax ) ) Pension Plan Liability Adjustments, Net of Tax 3 (2
